COLEMAN, J.
The defendant was convicted of an assault and battery upon one Martha Best. On the trial, she testified that defendant came to her house during the absence of her husband, and said to her, “I want you to be mine, * * * and let 'me do what I want' to ■with you ;” “that he approached her and put- his ' arms around her and started with-her towards the bed,” when 'she got loose from him, etc. If this testimony was true; -the defendant was guilty as charged. The defendant introduced evidence.of his good character. Oh cross-examination, many of the witnesses who- testified to the good character of the defendant, in answer to questions propounded by the State’s solicitor, testified that the general character of the defendant “was bad for funning after women.” Both the question and answer were objected to by the defendant, but his objections were overruled. We are of opinion the court ruled correctly, in admitting the testimony. There can be no misunderstanding of what was meant by the question and answer, “that his character was bad for running after women.” We regard the case. of Cauley v. The State, 92 Ala. 71, and the reasoning of the court, as a direct authority upon the question in support of the admissibility of the-evidence. We find no other question worthy of consideration in the record.
Affirmed.